Order entered July 22, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00425-CV

                           JACK ZIMMERMAN, JR., Appellant

                                               V.

                              MARY ZIMMERMAN, Appellee

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-09-22794

                                           ORDER
       Before the Court is the request of court reporter Tanner Joy Feast for an extension of time

to prepare the reporter’s record. The Court has dismissed the appeal for want of jurisdiction.

Accordingly, we DENY the motion as moot.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE